Citation Nr: 0817420	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active military duty from January 1969 
to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia which denied a compensable disability rating 
for hearing loss in both ears. 


FINDINGS OF FACT

On VA examination in January 2007, the veteran's bilateral 
hearing loss was manifested by an average puretone threshold 
in decibels of 56, with speech recognition of 88 percent 
(Level II hearing loss) in the right ear; and, an average 
puretone threshold in decibels of 61, with speech recognition 
of 88 percent (Level III hearing loss) in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  A letter dated December 
2003 from the RO provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claim, an 
explanation of what evidence was to be provided by him, and 
what evidence the VA would attempt to obtain on his behalf.  
The letter adequately informed the veteran that he should 
submit any additional evidence that he had in his possession, 
and the subsequent Statement of the Case adequately explained 
what evidence would warrant a higher rating, as required by 
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), decision.  
The December 2003 letter explained the medical evidence must 
demonstrate a greater level of disability than previously 
assessed in accordance with specific VA criteria for that 
particular disability, to establish an increased evaluation 
for a service connected condition.  The Statement of the Case 
issued in July 2006 contained the specific rating criteria 
from Diagnostic Code 6100, as well as other relevant 
regulations.  Although, the information contained in this 
Statement of the Case was not provided prior to the rating 
decision on appeal, the Board finds that this did not result 
in any prejudice to the veteran.  The veteran was allowed an 
opportunity to submit evidence, which he did, and his case 
was readjudicated taking into account the new evidence.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all necessary development of 
evidence has been completed.  The veteran has been afforded 
VA examinations and his private treatment records have been 
obtained.  The Board notes that in September 2006 the veteran 
requested a personal hearing with the RO, which was scheduled 
for February 2007.  As indicated in a January 2007 statement, 
the veteran requested this hearing be postponed until another 
audiological exam could be performed at a VA medical 
facility.  Though the audiological examination was completed 
in January 2007, no subsequent hearing was conducted by the 
RO, and a Supplemental Statement of the Case was issued to 
the veteran in March 2007.  The Board views the Veteran's 
April 2007 statement that he had no further evidence to 
submit and desired his case be sent to the Board without 
additional delay as a withdrawal of the request for a 
personal hearing at the RO.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

Although the record reflects the presence of hearing loss, 
examinations do not indicate the veteran is entitled to a 
compensable disability rating.  In fact, the veteran 
performed better on a September 2006 private evaluation than 
he did on a previous February 2004 VA audiological exam.  
Further, none of the medical evidence reflects the presence 
of exceptional hearing impairment, as defined by 38 C.F.R. 
§ 4.86, so application of 38 C.F.R. § 4.85, Table VII, is 
appropriate.  

In this case, there have been three VA audiological 
evaluations conducted since 2003 under the methodology and 
standards required for rating purposes.  However, the VA 
examination performed in January 2007 is most relevant, as 
its contains the most severe examination findings.  On the 
authorized audiological evaluation in January 2007, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
65
65
LEFT
25
35
60
80
70

The average in the right ear was 56 decibels, and the average 
for the left ear was 61 decibels.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 88 in the left 

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the VA examination correspond 
to Level II, and the scores for the left ear correspond to 
Level III.  The intersection point for these Levels under 
Table VII shows that the hearing loss corresponds to a 
noncompensable disability rating.  An exceptional pattern of 
hearing loss that would warrant evaluation under 38 C.F.R. 
§ 4.86 is not shown.  Accordingly, the Board concludes that 
the schedular criteria for a compensable disability rating 
for bilateral hearing are not met.  The Board further finds 
that the evidence does not raise a question that a different 
rating is warranted for any period of time from the veteran's 
claim to the present time so as to warrant a staged rating 
based on significant change in the level of disability.  See 
Hart v Mansfield, 21 Vet. App. 505 (2007).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
There is no evidence of frequent hospitalizations, and no 
indication that there has been marked interference with 
employment, therefore, remand for consideration of an extra 
schedular rating is not warranted.  38 C.F.R. § 3.32 (2007).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


